DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 25, 33, 34, 37, and 40 is/are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent No. 6,173,582 B1 to Hixson (“Hixson”).
This figure, now referred to as Hixson annotated Fig. 2, used for the rejection of claims 21-40 has been replicated below, and the Examiner has added reference points for ease of explanation, and said reference points will be used for the rejection of claims 21-40 below. 

    PNG
    media_image1.png
    702
    643
    media_image1.png
    Greyscale

As to claim 21, Hixson teaches an insulation system for beverage containers comprising: an outer container (cabinet 4) configured to receive an inner container, wherein the inner container is configured to surround a plurality of cylindrical beverage containers in the inner container, and wherein the inner container includes a handle; an outer container side panel (side wall 32) included in the outer container defining a first access opening portion (dispensing means 14) and a first access opening (space for items 48 to be removed from as seen in Fig. 2); a second access opening portion (filling means 12) defined in the outer container at an upper area of the outer container (Fig. 1), wherein the second access opening portion is configured to form a second access opening (col. 2, lines 23-24); and an access flap (access flap, annotated Fig. 2) affixed to the second access opening portion having a first flap portion (first flap portion, annotated Fig. 2) and a second flap portion (second flap portion, annotated Fig. 2), wherein the first flap portion and the second flap portion are configured to cover the second access opening (Fig. 1), wherein the first flap portion is disposed along a first plane and the second flap portion is disposed along a second plane when the access flap is in a closed position (when the flap is closed it would cover the filling means 12, annotated Fig. 2), and wherein the first plane and the second plane are different (annotated Fig. 2). The inner container is outside the scope of the claim and the prior art must only be capable of use in the intended manner, therefore the outer container as taught by Hixson is capable of receiving an inner container with a plurality of cylindrical beverage containers in the inner container.
With respect to claim 21, insofar as understood, the feature wherein the inner container is configured to surround a plurality of cylindrical beverage containers in the inner container, and wherein the inner container includes a handle, is considered to be a recitation of the intended use of the claimed invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As to claim 22, Hixson teaches the insulation system of claim 21, wherein the second access opening is configured to allow access to the handle of the inner container so that the cylindrical beverage containers, the inner container, and the outer container can be transported using the handle, and wherein the outer container is configured to receive the inner container through the first access opening (col. 2, lines 23-24). The inner container is outside the scope of the claim and the prior art must only be capable of use in the intended manner, therefore the outer container as taught by Hixson is capable of receiving an inner container with a plurality of cylindrical beverage containers in the inner container.
As to claim 25, Hixson teaches the insulating system of claim 21, wherein the outer container side panel is hingeably attached to a bottom panel of the outer container (Fig. 2).
As to claim 33, Hixson teaches an insulation system for beverage containers comprising: an outer container (cabinet 4) configured to receive an inner container wherein the inner container surrounds a plurality of cylindrical beverage containers stacked in a prone configuration widthwise in the inner container; an outer container top panel (access flap, annotated Fig. 2) included in the outer container configured to selectively cover a top opening (filling means 12); and an outer container end panel (dispensing means 14) included in the outer container configured to cover a side opening (space for items 48 to be removed from as seen in Fig. 2) defined in the outer container where the side opening is configured to receive the inner container. The inner container is outside the scope of the claim and the prior art must only be capable of use in the intended manner, therefore the outer container as taught by Hixson is capable of receiving an inner container in the side opening.
As to claim 34, Hixson teaches the insulating system of claim 33, wherein the outer container end panel is hingeably attached to a bottom panel of the outer container (Fig. 2).
As to claim 37, Hixson teaches an outer container for insulation of beverage containers, the outer container (cabinet 4) comprising: a base (bottom 10); at least one side panel (walls 6) which extends upwardly from the base (Fig. 1); an access flap (access flap, annotated Fig. 2) that is hingeably attached to the at least one side panel at a location proximate to a top of the outer container (annotated Fig. 2); and an end panel (dispensing means 14) which extends upwardly from the base (annotated Fig. 2), wherein: the end panel is at least partially removable from the at least one side panel to define an outer container opening when the end panel is in an open state (annotated Fig. 2), the end panel is hingeably attached to the at least one side panel, and the end panel is removably attachable to the at least one side panel to define a closed outer container when the end panel is in a closed state (when the flap is closed it would cover the dispensing means 14, annotated Fig. 2), wherein the outer container is configured to receive an inner container through the outer container opening, the inner container configured to have a plurality of beverage containers therein, wherein the access flap is configured to cover an access opening when the access flap is in a closed state, and wherein the access flap is configured to expose the access opening when the access opening is in an open state (annotated Fig. 2). The inner container is outside the scope of the claim and the prior art must only be capable of use in the intended manner, therefore the outer container as taught by Hixson is capable of receiving an inner container with a plurality of cylindrical beverage containers in the inner container.
As to claim 40, Hixson teaches the outer container of Claim 37, wherein the access opening is configured to allow access to a handle of the inner container. The inner container is outside the scope of the claim and the prior art must only be capable of use in the intended manner, therefore the outer container as taught by Hixson is capable of allowing access to the inside of the outer container.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23, 24, 26-32, 35, 36, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hixson in view of U.S. Patent No. 8,777,045 B2 to Mitchell et al. (“Mitchell”).
As to claim 23, Hixson teaches the insulation system of claim 21, but does not teach wherein a first end of the access flap is hingeably attached to the outer container and a second end of the access flap is releasably attachable to the outer container.
Mitchell teaches wherein a first end of the access flap (closure member 106) is hingeably (hinge 138) attached to the outer container (Fig. 3A) and a second end (end opposite the hinge, as seen in Fig. 3A) of the access flap is releasably attachable (hook and eye fastening strip 142) to the outer container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hook and eye fastening of Mitchell to the insulating system as taught by Hixson to permit the user to operate the closure member with one hand (Mitchell, pg. 10, ¶ 0161).
As to claim 24, Hixson teaches the insulation system of claim 21, but does not teach further comprising a strap for transporting the beverage containers, the inner container, and the outer container, wherein the strap is connected to the outer container.
Mitchell teaches further comprising a strap (shoulder strap 64) for transporting the beverage containers, the inner container, and the outer container, wherein the strap is connected (Mitchell, pg. 7, ¶ 0140) to the outer container (outer casing 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the strap of Mitchell to the insulating system as taught by Hixson to lift the insulating system and move from one location to another (Mitchell, pg. 7, ¶ 0140).
As to claim 26, Hixson teaches the insulating system of claim 21, but does not teach wherein the outer container side panel is releasably attachable to the second access opening portion.
Mitchell teaches the outer container side panel (depressed portion 132) is releasably attachable (hook and eye fastening strip 142) to the second access opening portion (closure member 106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hook and eye fastening of Mitchell to the insulating system as taught by Hixson to permit the user to operate the closure member with one hand (Mitchell, pg. 10, ¶ 0161).
As to claim 27, Hixson modified by Mitchell teaches the insulating system of claim 26, wherein the outer container side panel is releasably attachable (Mitchell, pg. 10, ¶ 0161) to the outer container side panel, as taught by Mitchell.
As to claim 28, Hixson modified by Mitchell teaches the insulating system of claim 26, further comprising a sealing member, wherein the sealing member includes at least one of a hook and loop fastener (hook and eye fastening strips 140, 142), a zipper, a snap, or elastic bands, as taught by Mitchell.
As to claim 29, Hixson teaches the insulating system of claim 21, but does not teach wherein the outer container side panel is releasably attachable to the outer container side panel.
Mitchell teaches the outer container side panel (depressed portion 132) is releasably attachable (hook and eye fastening strip 142) to the second access opening portion (closure member 106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hook and eye fastening of Mitchell to the insulating system as taught by Hixson to permit the user to operate the closure member with one hand (Mitchell, pg. 10, ¶ 0161).
As to claim 30, Hixson teaches the insulating system of claim 21, but does not teach wherein the outer container is resilient allowing its volume to increase to receive the inner container.
Mitchell teaches wherein the outer container is resilient allowing its volume to increase to receive the inner container (Mitchell, pg. 6, ¶ 0135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the foldable fabric of Mitchell to make the insulating system as taught by Hixson to provide a collapsible container (Mitchell, pg. 6, ¶ 0135).
As to claim 31, Hixson teaches the insulating system of claim 21, but does not teach further comprising a side pouch attached externally to the outer container.
Mitchell teaches further comprising a side pouch (external pockets 176) attached externally to the outer container (assembly 150).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the netting of Mitchell to the insulating system as taught by Hixson to allow items to be stored on the outside of the container.
With respect to claim 32, insofar as understood, the feature single beverage insulators removably received in the side pouch, is considered to be a recitation of the intended use of the claimed invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As to claim 35, Hixson teaches the insulating system of claim 33, but does not teach wherein the outer container end panel is releasably attachable to the outer container top panel.
Mitchell teaches wherein the outer container end panel (closure member 106) is releasably attachable (hook and eye fastening strip 142) to the outer container top panel (depressed portion 132). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hook and eye fastening of Mitchell to the insulating system as taught by Hixson to permit the user to operate the closure member with one hand (Mitchell, pg. 10, ¶ 0161).
As to claim 36, Hixson teaches the insulating system of claim 33, but does not teach further comprising a sealing member including at least one of a hook and loop fastener, a zipper, a snap, or an elastic band.
Mitchell teaches further comprising a sealing member including at least one of a hook and loop fastener (hook and eye fastening strip 142), a zipper, a snap, or an elastic band.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hook and eye fastening of Mitchell to the insulating system as taught by Hixson to permit the user to operate the closure member with one hand (Mitchell, pg. 10, ¶ 0161).
As to claim 38, Hixson teaches the outer container of Claim 37, but does not teach further comprising means for at least partially removably affixing the end panel to the at least one side panel.
Mitchell teaches means for at least partially removably affixing the end panel to the at least one side panel (Mitchell, pg. 10, ¶ 0161).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hook and eye fastening of Mitchell to the insulating system as taught by Hixson to permit the user to operate the closure member with one hand (Mitchell, pg. 10, ¶ 0161).
As to claim 39, Hixson modified by Mitchell teaches the outer container of Claim 37, wherein the end panel is releasably attachable to the at least one side panel using at least one of a zipper, a hook and loop fastener (hook and eye fastening strip 142), a snap, or an elastic band, as taught by Mitchell.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733